Title: From George Washington to Benjamin Harrison, Sr., 15 January 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     My dear Sir
                     Phila. 15th Janry 1782
                  
                  Unacquainted as I am with the cause of my friend Nelson’s resignation, I shall say nothing respecting it—but as the event has taken place, permit me to congratulate you, and my Country on your late appointment to the Government; and to assure you that you have few friends who wish you more honor and satisfaction in managing the Reigns of it than I do—You have certainly embarked on a troubled sea, but as the helm will be in good hands, I shall have no doubts of the Steerage.
                  I intended to have wrote you a long letter, and had set down with sufficient time for the purpose, but a thousand interruptions has brought me to the hour of the Posts departure—at this stage of it.  I cannot, nevertheless, conclude without beseeching you in the most earnest manner to use your influence with the Assembly to grant the supplys called for by Congress—and to pursue vigorous measures for next Campaign—for be assured My dear Sir, that capture of the Army in Virginia will be a real misfortune to us if it is productive of relaxation and langor—the blow must be followed up or we have done nothing—Policy, true interest & oeconomy require this, and it is most devoutly to be wished that, the States would make one great effort to put an end to a War which if lingered out, must be ruinous to them, & distressing in the greatest degree to those who are the principal Actors in it.  I shall only add that I am with every  sorte of esteem & regard Dr Sir Yr Most Obt &c.
                  
                  
                     G. W——n
                     
                  
               